860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy G. ASBERRY, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Preston R. Tisch, Defendants-Appellees.
No. 88-5403.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before MERRITT, BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's order granting summary judgment to the defendants in his handicap discrimination suit, filed under 29 U.S.C. Secs. 701 et seq.  Asberry, a former employee of the postal service, sought reinstatement and back pay, alleging that his 1983 discharge violated the Civil Service Reform Act of 1978, 5 U.S.C. Sec. 7513, and that he had been discriminated against based on his handicap.  He has been diagnosed as a paranoid schizophrenic.  His discharge was upheld on appeal by the Merit Systems Protection Board and the Equal Employment Opportunity Commission.


3
Upon consideration, we conclude that the district court correctly affirmed the decision of the Merit Systems Protection Board, as it was supported by substantial evidence.   See Meehan v. United States Postal Service, 718 F.2d 1069 (Fed.Cir.1983).  Furthermore, summary judgment on plaintiff's handicap discrimination claim was proper, as plaintiff did not establish the existence of evidence to support his case.   See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).  Plaintiff did not establish that he is a "qualified handicapped" person, that the postal service knew of his handicap, or that his handicap could be accommodated.   See Jasany v. United States Postal Service, 755 F.2d 1244, 1248-49 (6th Cir.1985);  Swann v. Walters, 620 F.Supp. 741, 747 (D.D.C.1984);  Treadwell v. Alexander, 707 F.2d 473, 478 (11th Cir.1983);  29 C.F.R. Sec. 1613.702(f).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.